SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

561
KA 15-00166
PRESENT: WHALEN, P.J., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ROBERT L. JONES, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (DAVID R. JUERGENS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (STEPHEN X. O’BRIEN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (James J.
Piampiano, J.), rendered October 2, 2014. The judgment convicted
defendant, upon his plea of guilty, of criminal possession of a weapon
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him,
upon his plea of guilty, of criminal possession of a weapon in the
second degree (Penal Law § 265.03 [3]). Contrary to defendant’s
contention, the record establishes that defendant knowingly,
voluntarily and intelligently waived the right to appeal (see People v
Taggart, 124 AD3d 1362, 1362; see generally People v Lopez, 6 NY3d
248, 256), and that valid waiver by its terms forecloses any challenge
by defendant to the severity of the sentence (see Lopez, 6 NY3d at
255; see generally People v Hidalgo, 91 NY2d 733, 737). Although
County Court failed to apprise defendant of the maximum sentence he
could receive upon his conviction, “ ‘the requirement that a defendant
be apprised of [the] maximum sentence in order for a waiver to be
valid does not apply in a situation such as this[,] where there is a
specific sentence promise at the time of the waiver’ ” (People v
Semple, 23 AD3d 1058, 1059, lv denied 6 NY3d 852; see People v Brown,
115 AD3d 1204, 1206, lv denied 23 NY3d 1060).




Entered:    April 28, 2017                         Frances E. Cafarell
                                                   Clerk of the Court